Appeal by Jon A. Lefkowitz and Stuart I. Davis from an order of the Supreme Court, Kings County (Belen, J.), dated August 20, 2004, which, sua sponte, imposed sanctions upon them pursuant to 22 NYCRR 130-2.1 (b).
Ordered that the appeal is dismissed, without costs or disbursements.
The order dated August 20, 2004 is not appealable as of right, as no appeal lies as of right from an order that does not decide a motion made on notice (see CPLR 5701 [a] [2]) and no application for leave to appeal was made (see CPLR 5701 [c]). In any event, the record is inadequate to determine the appeal on the merits (see Cuffie v New York City Health & Hosps. Corp., 260 AD2d 423 [1999]). Miller, J.E, Santucci, Goldstein, Skelos and Lunn, JJ., concur.